Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric J. Strianese [516-692-8888] on 04/15/2021.
The application has been amended as follows: 

Cancel Claims 5-6, 10 and 20-30.

Claim 1 (Currently Amended) An image sensor, comprising: 
a pixel array comprising a plurality of pixels arranged in a first direction and a second direction, 
wherein each of the plurality of pixels comprises a plurality of photodiodes commonly disposed below a single color filter and divided into a first photodiode group and a second photodiode group, and 
at least one of the first photodiode group and the second photodiode group comprises two or more of the plurality of photodiodes being adjacent to one another in at least one of the first direction and the second direction; and 

wherein the control logic detects a first pixel voltage corresponding to a charge generated by the first photodiode group by turning on the first transfer transistor, detects a sum pixel voltage corresponding to a sum of charges generated by the first photodiode group and the second photodiode group by turning on the second transfer transistor, and detects a second pixel voltage corresponding to a charge generated by the second photodiode group by calculating a difference between the sum pixel voltage and the first pixel voltage, and
the control logic does not reset the floating diffusion region before detecting the sum pixel voltage after detecting the first pixel voltage.   

Claim 7.	(Currently Amended)  The image sensor of claim 1, wherein the control logic provides an autofocusing function using the first pixel voltage and the second pixel voltage.

Claim 8.	(Currently Amended)  The image sensor of claim 1, wherein the control logic generates the image data using the sum pixel voltage.

Claim 16.	(Currently Amended)  The image sensor of claim 15, wherein the control logic detects the first pixel voltage by turning on transfer transistors connected to the first connection line, detects the sum pixel voltage by turning on transfer transistors connected to the second connection line, and detects the second pixel voltage by calculating a difference between the sum pixel voltage and the first pixel voltage.

Claim 31.	(Previously Presented)  An image sensor, comprising: 
a pixel array comprising a plurality of pixels arranged in a first direction and a second direction, wherein each of the plurality of pixels comprises a plurality of photodiodes divided into a first photodiode group and a second photodiode group, and at least one of the first photodiode group and the second photodiode group comprises two or more of the plurality of photodiodes being adjacent to one another in at least one of the first direction and the second direction; and 
a control logic configured to generate image data by obtaining pixel signals from the plurality of pixels, and simultaneously read a pixel voltage corresponding to charges generated by two or more of the plurality of photodiodes included in one of the plurality of pixels,
wherein each of the plurality of pixels comprises: 
a device connection layer disposed at a lower portion of the plurality of photodiodes, 
wherein the device connection layer separates the plurality of photodiodes into the first photodiode group and the second photodiode group by connecting at least portions of the plurality of photodiodes to each other; and 
a pixel circuit disposed below the device connection layer,
wherein the pixel circuit comprises: 
a first transfer transistor connected to the first photodiode group; 
a second transfer transistor connected to the second photodiode group; and 
a floating diffusion region connected to the first transfer transistor and the second transfer transistor,
wherein the control logic detects a first pixel voltage corresponding to a charge generated by the first photodiode group by turning on the first transfer transistor, detects a sum pixel voltage corresponding to a sum of charges generated by the first photodiode group and the second photodiode group by turning on the second transfer transistor, and detects a second pixel voltage corresponding to a charge generated by the second photodiode group by calculating a difference between the sum pixel voltage and the first pixel voltage. 

Claim 32.	(Previously Presented)  An image sensor, comprising: 
a pixel array comprising a plurality of pixels arranged in a first direction and a second direction, wherein each of the plurality of pixels comprises a plurality of photodiodes divided into a first photodiode group and a second photodiode group, and at least one of the first photodiode group and the second photodiode group comprises two or more of the plurality of photodiodes being adjacent to one another in at least one of the first direction and the second direction; and 
a control logic configured to generate image data by obtaining pixel signals from the plurality of pixels, and simultaneously read a pixel voltage corresponding to charges generated by two or more of the plurality of photodiodes included in one of the plurality of pixels,
wherein each of the plurality of pixels comprises: 
a plurality of transfer transistors connected to the plurality of photodiodes, respectively; and 
a plurality of connection lines that separates the plurality of photodiodes into the first photodiode group and the second photodiode group by connecting at least a portion of gate electrode layers of the plurality of transfer transistors to each other,
wherein the connection lines comprise: 
a first connection line that connects the photodiodes included in the first photodiode group to each other; and 
a second connection line that connects the photodiodes included in the second photodiode group to each other,
wherein the control logic detects a first pixel voltage corresponding to a charge generated by the first photodiode group by turning on transfer transistors connected to the first connection line, detects a sum pixel voltage corresponding to a sum of charges generated by the first photodiode group and the second photodiode group by turning on transfer transistors connected to the second connection line, and detects a second pixel voltage corresponding to a charge generated by the second photodiode group by calculating a difference between the sum pixel voltage and the first pixel voltage.

Allowable Subject Matter
Claims 1-4, 7-9, 11-19 and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to disclose or fairly suggest “wherein the control logic detects a first pixel voltage corresponding to a charge generated by the first photodiode group by turning on the first transfer transistor, detects a sum pixel voltage corresponding to a sum of charges generated by the first photodiode group and the second photodiode group by turning on the second transfer transistor, and detects a second pixel voltage corresponding to a charge generated by the second photodiode group by calculating a difference between the sum pixel voltage and the first pixel voltage” in context with other limitations of the amended claims 1, 31 and 32 as listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894